DETAILED ACTION

Status of Claims
Claims 1-18 is/are pending.
Claims 1-18 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	TATSUMI ET AL (US 2004/0075988),
in view of WILHEIM ET AL (US 5,948,526),
and in view of POLYESTER CONVERTERS LTD,
	and in view of CN 201559335 (SU-CN ‘335),
	and in view of SATO ET AL (US 6,652,962).
 	TATSUMI ET AL ‘988 discloses a known method of forming printed wiring (i.e., circuit) boards, wherein the method comprises:
	(a) providing a first layered assembly (4) (corresponding to the recited “book”) 	comprising:
		(i) a first metal foil (14) (e.g., a copper foil having, but not limited to 
 			an illustrative thickness of 18 microns);
		(ii) a first sheeted material (15) (e.g., a prepreg in stage B, etc.);
		(iii) a printed wiring board manufactured in advance (17);
		(iv) a second sheeted material (15) (e.g., a prepreg in stage B, etc.);
but not limited to 
 			an illustrative thickness of 18 microns); 
	(b) placing the layered assembly into a hot press (Figure 1);
	(c) heating and pressing the first layered assembly at typical temperatures of 190-250 ºC 
		to harden (i.e., cure) the prepregs in the assembly;
	(d) removing the cured assembly from the hot press.
The disclosed method of forming a printed circuit boards further optionally comprises hot pressing two or more of the above layered assemblies (4) simultaneously, wherein the individual layered assemblies are separated by an intermediate metal plate (3) (e.g., stainless steel, etc.). (entire document, e.g., paragraph 0005, 0009, 0038-0039, 0042, 0044, 0046-0047, 0051-0053, 0062-0064, etc.; Figure 1, 4, etc.; claims 1, 16-17, 25, 27, etc.)  However, the reference does not specifically disclose the recited “thin” copper foil or the removal of poly-based film.
WILHEIM ET AL ‘526 discloses that it is well known in the art to form a protected metal foil laminate for use in the production of printed circuits, wherein the protected metal foil laminate comprises a thin (to extremely thin) copper foil layer (46) and a foil-protecting film, wherein the foil-protecting film comprises a removable electron beam curable pressure sensitive adhesive layer (42) and a polymeric support layer (12) (e.g., but not limited to, polyester films such as MELINEX brand, etc.).  The adhesive layer (42) of the foil-protecting film uniformly covers the entire surface of the support layer, and the foil-protecting film is uniformly applied over the surface of the foil.  After adhering the copper foil layer to a substrate or surface, the foil-protecting film (i.e., the film layer (12) and the associated adhesive layer (46)) is removed from the copper foil layer.  (entire document, e.g., Figures 1-3; lines 8-30, col. 1; line 10-36, 48-60, col. 2; line 45-47, 50-68, col. 3; line 32-68, col. 4; line 32-36, col. 5; etc.)  

	SU-CN ‘335 disclose that it is well known in the art to utilize transferable ultra-thin copper foils with thicknesses of less than 9 microns used in the manufacture of circuitry, wherein the transferable copper foils are supported on transfer carrier films via a peelable adhesive layer. (page 2-3 of machine translation; etc.)
	SATO ET AL ‘962 discloses that it is well known in the art to utilize copper-clad laminates as inner cores which are subsequently stacked with prepreg layers and additional copper foil layers to produce printed circuit boards. (line 15-26, col. 1; etc.)
	Regarding claims 1-5, 10-12, 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known metal foil materials comprising a thin or extremely thin copper foil (46) with a removable foil-protecting film (12)+(42) as disclosed in WILHEIM ET AL ‘526 as the metal foils (14) in the layered assembly (4) used in the method of forming printed circuit boards disclosed in TATSUMI ET AL ‘988 in order to protect the copper foils during manufacturing operations and/or aid in handling of extremely thin copper foils, particularly ultra-thin copper foils have thicknesses of 9 microns or less as suggested in SU-CN ‘335 in order to improve circuit density and/or to reduce copper usage.
	Further regarding claim 1, one of ordinary skill in the art would have utilized polyethylene terephthalate films as the polymeric support layer (12) in the protected copper foil laminates disclosed in WILHEIM ET AL ‘526 in order to provide a heat-resistant, economic carrier for thin copper foils.

	Further regarding claims 1, 6-9, one of ordinary skill in the art would have stripped the removable foil-protecting film (12)+(42) of WILHEIM ET AL ‘526 from the outer copper foil layers (14) after hot pressing and curing of the layered assembly (4) of TATSUMI ET AL ‘988 in order to facilitate the creation of circuitry patterns in the outer copper foil layers (14), the creation of interlayer circuitry structures within the cured layer assembly (4), and/or the lamination of additional layers onto the cured layered assembly (4).
	Regarding claim 15, one of ordinary skill in the art would have utilized known heat-resistant PET films capable of withstanding high temperatures typically associated with circuitry lamination and manufacturing processes (e.g., at least 180 ºC) without damage or deterioration as the polymeric support layer (12) in the protected copper foil laminates of WILHEIM ET AL ‘526 in order to prevent deterioration and/or warping during the hot pressing of the layered assembly (4) of TATSUMI ET AL ‘988.
	Regarding claims 17-18, one of ordinary skill in the art would have selected the thickness of the polymeric support layer (12) in the protected copper foil laminates of WILHEIM ET AL ‘526 depending on the specific protective properties (e.g., strength, abrasion resistance, etc.) and/or handling characteristics (e.g., flexibility, stiffness, etc.) deemed optimal or desirable for specific manufacturing operations and apparatus.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
TATSUMI ET AL (US 2004/0075988), in view of WILHEIM ET AL (US 5,948,526), and in view of POLYESTER CONVERTERS LTD, and in view of CN 201559335 (SU-CN ‘335), and in view of SATO ET AL (US 6,652,962),
		as applied to claims 1-10 above,
	and further in view of JP 2010-235856 (TSUJINO-JP ‘856).
	TSUJINO-JP ‘856 discloses that it is well known in the art to use radiation curable removable acrylic-based pressure sensitive adhesives in the manufacture of circuitry (e.g., protecting copper foil layers, etc.), wherein the adhesive is curable via electron beam.  (paragraph 0001-0002, 0006, 0010, 0014, 0016-0017, 0020-0027, 0076-0078, 0085, etc.)
 	Regarding claims 13-14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known cleanly removable acrylic-based pressure sensitive adhesives with low tack properties as disclosed in TSUJINO-JP ‘856 as the removable adhesive layer (42) in the foil-protecting films of WILHEIM ET AL ‘526 used in the layered assembly (4) of TATSUMI ET AL ‘988 in order to facilitate clean and easy removal of the foil-protecting films after transfer of the copper foil.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	TATSUMI ET AL (US 2004/0075988), in view of WILHEIM ET AL (US 5,948,526), and in view of POLYESTER CONVERTERS LTD, and in view of CN 201559335 (SU-CN ‘335), and in view of SATO ET AL (US 6,652,962),
		as applied to claims 1-10 above,
	and further in view of IMFELD ET AL (US 5,057,372).

 	Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known heat-resistant PET films as suggested by IMFELD ET AL which are capable of withstanding high temperatures typically associated with circuitry lamination and manufacturing processes (e.g., at least 180 ºC) without damage or deterioration as the polymeric support layer (12) in the protected copper foil laminates of WILHEIM ET AL ‘526 used in the layered assembly (4) of TATSUMI ET AL ‘988 in order to prevent deterioration and/or warping during the hot pressing of the layered assembly (4) of TATSUMI ET AL ‘988.

Claims 6-9, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	TATSUMI ET AL (US 2004/0075988), in view of WILHEIM ET AL (US 5,948,526), and in view of POLYESTER CONVERTERS LTD, and in view of CN 201559335 (SU-CN ‘335), and in view of SATO ET AL (US 6,652,962),
		as applied to claims 1-5, 10-12, 16, above,
 	and further in view of NISHIMOTO ET AL (US 2003/0034125) or 
		JP 2006-0155662 (KAMIYA-JP ‘662).
 	NISHIMOTO ET AL and KAMIYA-JP ‘662 each disclose that it is well known in the art to use polyethylene terephthalate films with typical thicknesses of 10-500 microns as substrates for adhesive coated transfer films for preformed metal (e.g., copper) foils with thicknesses of 1-
 	Regarding claims 6-9, 17-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize PET films as suggested by NISHIMOTO ET AL and KAMIYA-JP ‘662 as the polyester-type support layer (12) in the protected metal foil laminates of WILHEIM ET AL ‘526 used in the layered assembly (4) of TATSUMI ET AL ‘988 in order to provide flexible, strong, and heat resistant supports for preformed thin to ultrathin copper foils with thicknesses commonly used in circuitry manufacturing (e.g., as low as 1 micron as discussed on NISHIMOTO ET AL and KAMIYA-JP ‘662 and SU-CN ‘335), wherein the specification explicitly defines “thin” to mean thicknesses of 12 microns or less in order to provide protection and improved handling properties.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	KENNEDY ET AL (US 2008/0254313) and TAKAMORI (US 2011/0255255) and TAKAMORI (US 2011/0250468) and TAKENAKA ET AL (US 2008/0251193) and JOHNSTON ET AL (US 5,153,050) and JOHNSTON ET AL (US 4,875,283) and HATAZAWA (US 2016/0198564) and BURGESS (US 4,642,160) and BOHN (US 6,537,412) disclose methods of forming printed circuit boards by hot pressing assemblies containing metal foils, prepregs, and core layers.
	SUZUKI ET AL (US 2005/0058306) and SUZUKI ET AL (US 2005/0158574) and FIDRYCH (US 2002/0197433) and JP 2005- disclose copper foils with removable carriers.
	VOMBERG (US 6,158,492) and CERASO (US 5,755,916) and KONICEK ET AL (US 5,160,567) disclose simultaneous lamination of multiple books.
 	ALZMANN ET AL (US 4,506,442) disclose methods of forming laminates by hot pressing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 13, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787